[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           APRIL 15, 2009
                            No. 08-11197                 THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                 D. C. Docket No. 05-00013-CR-WDO-5


UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

RICHARD BEN GLAWSON,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                    _________________________

                             (April 15, 2009)

Before EDMONDSON, Chief Judge, MARCUS and ANDERSON, Circuit Judges.
PER CURIAM:

       Defendant-Appellant Richard Ben Glawson appeals his convictions for drug

offenses, 21 U.S.C. § 841(a)(1).1 Glawson challenges three of the district court’s

evidentiary rulings. No reversible error has been shown; we affirm.

       We review a district court’s evidentiary rulings for an abuse of discretion.

United States v. Eckhardt, 466 F.3d 938, 946 (11th Cir. 2006). Glawson argues

that five exhibits of drug evidence should not have been admitted because gaps

existed in the chain of custody: (1) Joseph Whitehead, the officer who turned over

the drug purchases from the controlled buys to the crime lab, did not testify at

trial2 ; (2) Margaret Litley, the forensic chemist who initially tested the substances

from the controlled buys, did not testify at trial; and (3) testimony about the

marijuana evidence did not establish that it was the same evidence seized by

Officer Ted Darley when he arrested Glawson.

       The identification and authentication of tangible objects for admission into

evidence require proof of their original acquisition and later custody in addition to

a connection to the accused and the charged criminal offense. United States v.

Garcia, 718 F.2d 1528, 1533-34 (11th Cir. 1983). The connection can be shown by

       1
        Glawson also was convicted of being a felon in possession of a firearm, 18 U.S.C. §
922(g)(1), and escape, 18 U.S.C. § 751(a); but his appellate arguments are only about his drug
convictions.
       2
           Officer Whitehead died before trial.

                                                  2
circumstantial evidence. United States v. Sarmiento-Perez, 724 F.2d 898, 900

(11th Cir. 1984); see also United States v. Clark, 732 F.2d 1536, 1543 (11th Cir.

1999) (a mere break in the chain of custody does not cause evidence to be

inadmissible).

      Here, sufficient evidence existed “to support a finding that the matter in

question” was what its proponent claimed. Fed.R.Evid. 901(a). Confidential

informants testified that they bought drugs from a suspect they identified in court

as Glawson and gave the drugs to Whitehead in the presence of another police

officer. This officer also testified to these events. And Officer Darley testified that

he arrested Glawson, searched his vehicle, and found marijuana. This testimony

established the initial acquisition of the drugs and connected them to Glawson.

Testimony of various evidence custodians, officers, and crime lab scientists who

described their interactions with the exhibits established later custody of the drugs.

The district court was permitted to assume that Whitehead and Darley did not

tamper with the drugs before turning them over to the crime lab. See Garcia, 718

F.2d at 1534 (absent evidence to the contrary, the trial judge properly may assume

that a police officer would not tamper with exhibits). Because competent evidence

existed connecting the drugs to Glawson and the crimes, any gaps in the chain of

custody went only to the weight, not the admissibility, of the evidence. See United



                                           3
States v. Roberson, 897 F.2d 1092, 1096 (11th Cir. 1990).

      Glawson next argues that the district court erred in limiting his cross-

examination of Dustin Collins, a forensic chemist who performed a second test on

the drugs obtained from the controlled buys after Litley initially tested them. He

contends that he should have been able to cross-examine Collins about Litley’s

discharge from the crime lab, claiming that her discharge was relevant to the chain

of custody and weight given to it.

      Cross-examination generally is limited to the subject matter of direct

examination and matters affecting the credibility of the witness; but the court may

permit inquiry into additional matters. Fed.R.Evid. 611(b). “Subject to the Sixth

Amendment, the district court has discretionary authority to limit cross-

examination.” United States v. Beale, 921 F.2d 1412, 1424 (11th Cir. 1991). And

the Sixth Amendment protects only cross-examination that is relevant. United

States v. Lyons, 403 F.3d 1248, 1255 (11th Cir. 2005).

      The district court abused no discretion in limiting the cross-examination of

Collins because information about Litley’s dismissal from the crime lab was

irrelevant: it was not addressed on direct examination, and it had no bearing on

Collins’s credibility. The district court allowed permissible cross-examination

about the differences between Collins’s and Litley’s tests of the drugs, which bore



                                          4
on the chain of custody. But Litley’s dismissal from her job was collateral to the

chain of custody issue and had no connection to the drugs tested in Glawson’s

case. See United States v. Calle, 822 F.2d 1016, 1020 (11th Cir. 1987) (noting that

the district court properly limited cross-examination about questions of compliance

with plea agreement and tax returns, as these issues were collateral to the core issue

of the witness’s bias).

      At trial, government witness Melonee Early testified that she met a person

who she knew as Terry Glawson in the early 1990s; and she tentatively identified

Glawson in court as this same person. The government also showed Early a

photograph of Glawson, and she stated that the person in the picture was the person

she knew as Terry Glawson. Glawson argues that this photograph should not have

been admitted because it was irrelevant, not properly authenticated, and confusing

to the jury. We disagree.

      The evidence properly was authenticated: the government offered the exhibit

as a picture of the person Early identified as Terry Glawson, and Early testified

that the picture looked like the person she knew as Terry Glawson. This testimony

was sufficient to authenticate the picture. See Fed.R.Evid. 901(a); United States v.

Caldwell, 776 F.2d 989, 1001-02 (11th Cir. 1985) (authentication under Rule 901

“merely involves the process of presenting sufficient evidence to make out a prima



                                          5
facie case that the proffered evidence is what it purports to be”). And the evidence

was relevant to the case against Glawson because Glawson operated under several

aliases; the photo connected the alias Terry Glawson to him.3

       Glawson also argues that he received ineffective assistance of counsel

because his lawyer did not argue effectively the objection to the admission of the

drug evidence. We conclude that the record is not sufficiently developed to

evaluate Glawson’s ineffective assistance of counsel claim at this time; and we

decline to consider it. United States v. Bender, 290 F.3d 1279, 1284 (11th Cir.

2002) (explaining that we generally will not consider claims of ineffective

assistance of counsel on direct appeal “where the district court did not entertain the

claim nor develop a factual record”).

       AFFIRMED.




       3
         Moreover, any error in admitting the photograph was harmless because several other
witnesses identified Glawson as the person from whom they purchased drugs or otherwise
identified him as involved in the crimes. See Fed.R.Evid. 103(a) (evidentiary decisions do not
constitute reversible error “unless a substantial right of the party is affected”).

                                               6